94 F.3d 643
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shannon Devonne Dalton PITTMAN, Defendant-Appellant.
No. 95-5892.
United States Court of Appeals, Fourth Circuit.
Aug. 14, 1996.

Lawrence J. Fine, Winston-Salem, North Carolina, for Appellant.  Walter C. Holton, Jr., United States Attorney, David B. Smith, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Shannon Devonne Dalton Pittman pled guilty to conspiracy to possess crack cocaine with intent to distribute, 21 U.S.C.A. § 846 (West Supp.1996), and received the mandatory minimum sentence of ten years.  Her attorney has filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), raising one issue but indicating that in his view there are no meritorious issues for appeal.  Pittman was notified of her right to file a pro se supplemental brief but has failed to do so.


2
Pittman's counsel challenges as unconstitutionally vague the enhanced penalties for crack offenses prescribed by 21 U.S.C.A. § 841 (West 1981 & Supp.1996), an argument we considered and rejected in  United States v. Fisher, 58 F.3d 96, 98-99 (4th Cir.), cert. denied, --- U.S. ----, 64 U.S.L.W. 3270 (U.S. Oct. 10, 1995) (No. 95-5923).


3
In accordance with Anders, we have examined the entire record in this case and find no meritorious issues for appeal.  We therefore affirm Pittman's conviction and sentence.  We deny counsel's motion to withdraw at this time.  This court requires that counsel inform his client, in writing, of her right to petition the Supreme Court of the United States for further review.  If the client requests that a petition be filed, but counsel believes that such a petition would be frivolous, then counsel may move again in this court for leave to withdraw from representation.  Counsel's motion must state that a copy thereof was served on the client.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.

AFFIRMED